199 F.2d 151
UNITED STATES of Americav.Julius Benjamin DOMAKO, Appellant.
No. 10845.
United States Court of Appeals Third Circuit.
Submitted Oct. 17, 1952.Decided Oct. 27, 1952.

Julius B. Domako, pro se.
Grover C. Richman, Jr., U.S. Atty., Newark, N.J., W. Thomas McGann, Asst. U.S. Atty., Newark, N.J., for appellee.
Before MARIS, GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
The defendant in this case has appealed from an order of the District Court for the District of New Jersey denying his application to set aside his judgment of conviction and to permit him to withdraw his plea of guilty.  We have carefully examined the record and find the defendant's contentions to be wholly without merit.  Accordingly the order of the district court will be affirmed.